Citation Nr: 1544903	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-30 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II. 

2.  Entitlement to service connection for dental treatment purposes for brittle and broken teeth. 

3.  Entitlement to service connection for psoriasis. 

4.  Entitlement to service connection for left knee osteoarthritis. 

5.  Entitlement to service connection for right knee osteoarthritis. 

6.  Entitlement to service connection for joint problems. 

7.  Entitlement to service connection for kidney problems.

8.  Entitlement to service connection for a prostate condition. 
 
9.  Entitlement to service connection for lesion on right lung.
10.  Entitlement to service connection for diabetic retinopathy. 

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in San Diego, California.  The transcript of this hearing is a part of the record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) and the Veterans Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in such file reveals the Veteran's substantive appeal (via VA Form 9), the September 2015 Statement of the Case (SOC) and a September 2015 correspondence.  These records have been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA and VBMS paperless files are either duplicative in the paper claims file or irrelevant to the issues on appeal.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for diabetes mellitus type II and a prostate condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing his pending appeal on the issues of entitlement to service connection for dental treatment, psoriasis, bilateral knee condition, joint problems, kidney problems, lesion of the right lung, diabetic retinopathy and entitlement to individual unemployability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for dental treatment purposes for brittle and broken teeth have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for psoriasis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for left knee osteoarthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
4.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for right knee osteoarthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for joint problems have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for kidney problems have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for lesion on right lung have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for diabetic retinopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

At a September 2015 Board videoconference hearing, the Veteran indicated that it was his intent to withdraw the appeal for the issues of entitlement to service connection for dental treatment, psoriasis, bilateral knee condition, joint problems, kidney problems, lesion of the right lung, diabetic retinopathy and entitlement to individual unemployability.  A September 2015 correspondence also confirmed that the Veteran was withdrawing the claim mentioned above.  See September 2015 Correspondence.  Thus, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review the issues.


ORDER

The appeal as to the issue of entitlement to service connection for dental treatment is dismissed.  

The appeal as to the issue of entitlement to service connection for psoriasis is dismissed.  

The appeal as to the issue of entitlement to service connection for left knee osteoarthritis is dismissed.  

The appeal as to the issue of entitlement to service connection for right knee osteoarthritis is dismissed.  

The appeal as to the issue of entitlement to service connection for joint problems is dismissed.  

The appeal as to the issue of entitlement to service connection for kidney problems is dismissed.  

The appeal as to the issue of entitlement to service connection for lesion on right lung is dismissed.  

The appeal as to the issue of entitlement to service connection for diabetic retinopathy is dismissed.  

The appeal as to the issue of entitlement to service connection for a total disability rating based on individual unemployability (TDIU) is dismissed.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With respect to his diabetes mellitus and prostate disability, the evidence shows that the Veteran has been diagnosed with diabetes mellitus type II and benign prostatic hyperplasia since he was discharged from service.  At the September 2015 Board hearing, the Veteran alleged that his diabetes mellitus and prostate condition are a result of herbicide exposure in service.  The Veteran does not allege that he served in the Republic of Vietnam, but that he was nonetheless exposed to herbicides while stationed at Fort Eustis.  Specifically, the Veteran testified that he served as a track foreman at Fort Eustis and reported that "any chemicals that were thrown out we had to clean them up and we did that constantly ever since I was there in Fort Eustis."  The Veteran has also provided various articles that identified Landfill 7 at Fort Eustis as an area that held hazardous chemicals including Agent Orange from 1951 to 1971.   

A review of the record indicates that further clarification of the circumstances of the Veteran's service, specifically verification of his claims of herbicide exposure therein, is necessary.  The Veteran's service personnel records confirmed that the Veteran served as a railway section foreman at Fort Eustis from June 1965 to October 1965.  While his service personnel records were obtained, there is no narrative as to whether or not his duties in service (and verified events therein) would have exposed him to herbicide, to include Agent Orange.  In this regard, to date, the RO has not requested any information concerning the Veteran's claimed herbicide exposure at Fort Eustis.  

The VA's Adjudication Procedures Manual, M21-1MR, part IV, subpart ii, 2.C.10.o, sets forth procedures for the verification of herbicides in areas outside Vietnam.  The manual provides at least two locations where VA is to obtain information for non-Vietnam herbicide exposure: the VA Compensation and Pension Service, and the U.S. Army and Joint Services Records Research Center (JSRRC).  Therefore, additional development regarding his herbicide exposure history is required. 

Lastly, the Veteran also testified that he is receiving treatment from the Mission Valley, San Diego VA Medical center (VAMC).  Attempts should be made to associate VA treatment records with the claims file upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records from the Mission Valley, San Diego VAMC and any other pertinent medical record identified by the Veteran.  

2.  Arrange for development to ascertain whether or not (and if so, to what extent) the Veteran's purported duties (see above) at Fort Eustis would have exposed him to herbicides, to include Agent Orange, or other chemicals.  When the development is completed, the AOJ should make a finding regarding the nature and extent of such exposures that are substantiated. 

3.  If the exposure is not verified by the request to Compensation and Pension Service, verification should be sought from the JSRRC.  The RO should forward a list of the Veteran's service dates and duty locations as well as his contentions regarding the nature of his exposure to herbicides or other chemicals in service to JSRRC, and request verification of his exposure to herbicides or other chemicals.  The results of this development should be documented.

4.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


